377 U.S. 214 (1964)
MARKS
v.
ESPERDY, DISTRICT DIRECTOR, IMMIGRATION AND NATURALIZATION SERVICE.
No. 253.
Supreme Court of United States.
Argued April 2, 1964.
Decided May 18, 1964.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Murray A. Gordon argued the cause and filed briefs for petitioner.
Charles Gordon argued the cause for respondent. With him on the brief were Solicitor General Cox, Assistant Attorney General Miller and L. Paul Winings.
PER CURIAM.
The judgment is affirmed by an equally divided Court.
MR. JUSTICE BRENNAN took no part in the decision of this case.